mn SF Ww WN

ND

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Honorable Barbara J. Rothstein

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT TACOMA

PACIFIC WOODTECH CORPORATION, No. 2:19-cv-01984 BJR
a WASHINGTON Corporation;

Plaintiff, STIPULATED ORDER
GOVERNING DISCOVERY OF
v. ELECTRONICALLY STORED
INFORMATION

DANIEL SEMSAK, an individual;

Defendant.

 

 

In compliance with the Court’s December 17, 2019 Minute Order, the parties stipulate to
the following order governing the imaging of Defendant’s personal and work electronic devices

and the production of electronically stored information contained therein.

STIPULATION

1. Purpose and Effect. The Purpose of this Stipulated Order is to facilitate the
efficient and cost-effective inspection and production of electronically stored information
(“ESI”) consisting of emails, documentation, and other ESI in any of Defendant Daniel

Semsak’s (“Defendant”) personal or work computers, communication devices, other equipment,

STIPULATED ORDER GOVERNING ESI- 1
(Cause No. 2:19-cv-01984 BJR)
STOEL RIVES up

ATTORNEYS
600 University Street, Suite 3600, Seattle, WA 98101

105311563.4 0030424-00043 Telephone (206) 624-0900
oO FO ND

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

and e-mail, social media accounts, cloud storage and other ESI storage accounts. This Stipulated
Order governs all discovery of ESI contained therein, and compliance with this Stipulated Order
shall fully satisfy the Parties’ and Murphy Company’s obligations to produce from the Electronic
Devices (as that term is defined below). This Stipulated Order, however, does not obviate the
Parties’ respective obligations to produce hard copies of documents responsive to future requests
for production, to produce other ESI not located on the Electronic Devices, or to provide written
responses to discovery requests in accordance with the Federal Rules of Civil Procedure.

2. Imaging of Electronic Devices. Subject to the terms of this Stipulated Order and
to facilitate efficient and cost-effective production of ESI, Defendant and his current employer,
Murphy Company, which is not a party to this action but stipulates to the entry of this Order,
shall make the following electronic devices (each an “Electronic Device,” and collectively, the
“Electronic Devices”) available to Certified Computer Examiner Allison Goodman of
eDiscovery Inc. (“eDiscovery”) for forensic imaging and analysis, in consultation as suggested
by her with Plaintiff's expert consultant, Brandon Leatha of Leatha Consulting, LLC (“Leatha”),
and defendant’s expert consultant, Tom Howe of Howe & Associates Law Firm (“Howe”):
(a) all of Defendant’s personal computers, however denominated, whether portable (laptop,
tablets, etc.)), desktop, server, or otherwise, used at any time in 2019 or 2020, including scanning
devices and printers with memory, devices that may be claimed to be no longer operable, and
any and all memory at any time in 2019 and 2020 contained within such personal computers,
even if subsequently removed and/or claimed to be no longer operable; (b) all computer devices
(of any type) owned or provided by, or through, Murphy Company (“Murphy”), and used by
Defendant at any time since Defendant commenced work with Murphy. For the avoidance of
doubt, the “computer devices” referred to in this section include only those devices used
specifically by Defendant, and do not include Murphy Company’s general server or network
systems; (c) all of Defendant’s personal cellular telephones and other communication devices

that were used at any time in 2019 and 2020; (d) all cellular telephones and other communication

STIPULATED ORDER GOVERNING ESI -2
(Cause No. 2:19-cv-01984 BJR)

STOEL RIVES Lp
o, ATTORNEYS
105311563.4 0030424-00043 600 University Sree aie ae ooussonT A 98101
Oo CO TI NHN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

devices, used by Defendant at any time since Defendant commenced work with Murphy; (e) all
USB flash drives or other removable storage drives that Defendant used at any time in 2019 or
2020 and continues to own, possess, or control; (f) all of Defendant’s email accounts (including
at Murphy) accessed at any time in 2019 or 2020; social media accounts used by Defendant at
any time in 2019 or 2020; and cloud storage folders, cloud backup locations, or other internet
based electronic data storage account folders and locations, created or used by Defendant at any
time in 2019 or 2020 (including at Murphy but only to the extent created or used by Defendant),
including Apple iCloud or Google accounts used by Defendant for work or personal purposes,
whether while employed by Murphy or with Plaintiff Pacific Woodtech (“Plaintiff”). For the
avoidance of doubt, nothing in this Order may be interpreted as permitting or requiring the
imaging or inspection of data at Murphy other than Defendant’s employee-specific devices and
accounts. The direct cost of such imaging shall at this time be shared equally by the parties,
subject to later reallocation by the Court as either “costs” or “attorney’s fees” and subject to the
following procedure:

a. Physical Transfer of the Electronic Devices to eDiscovery. eDiscovery
shall obtain the Electronic Devices from Defendant and Murphy, at a mutually agreed
upon date and time but before February 25, 2020, and Defendant shall arrange to
transport the Electronic Devices to eDiscovery’s office in Bellevue, Washington, for
forensic imaging, analysis, and production of ESI pursuant to this Stipulated Order and
the Stipulated Protective Order (“SPO).”

b. Chain of Custody Log. Industry-accepted evidence handling and storage
considerations shall be used when securing, transporting, and storing the Electronic
Devices. eDiscovery shall thereafter maintain a written chain of custody log for each of
the Electronic Devices (each a “Chain of Custody Log”), which contemporaneously
details all custodial activity related to the Electronic Devices. The Chain of Custody

Logs shall remain with the Electronic Devices, until their return to Murphy and

STIPULATED ORDER GOVERNING ESI - 3
(Cause No. 2:19-cv-01984 BJR)
STOEL RIVES tip

ATTORNEYS
600 University Street, Suite 3600, Seattle, WA 98101

105311563.4 0030424-00043 Telephone (206) 624-0900
sa DS

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Defendant (excluding any information belonging to PWT) pursuant to this Stipulated
Order. eDiscovery shall retain the original Chain of Custody Log for each Electronic
Device.

c. Write-Blocking. eDiscovery shall use an industry-standard and industry-
validated hardware write-blocking device when conducting any forensic imaging of the
Electronic Devices in order to prevent inadvertent changes from being made to the
original Electronic Devices. In the event the use of a hardware write-blocking device is
not feasible, a bootable forensic operating system may be used to acquire the original
Electronic Device. The bootable forensic operating system shall mount all original
physical storage devices in a “read only” mode to prevent making changes and details
about the bootable forensic operating system shall be included in the imaging log.

d. Imaging. eDiscovery shall create a full physical forensic image of each of
the Electronic Devices. The forensic image may be segmented for storage purposes. The
Electronic Devices and images shall be hashed with (i) a combination of MD5 and SHA1
hashes, or (ii) a singular SHA256 hash. The hashes from each of the original Electronic
Devices and the corresponding image shall be compared to ensure a match. eDiscovery
shall maintain an imaging log for each of the Electronic Devices (each an “Imaging
Log”), which contemporaneously details, among other things, all imaging activity related
to the Electronic Devices and the above-referenced hash verification. If eDiscovery
cannot obtain a physical image from one or more of the Electronic Devices and if
eDiscovery recommends creating a logical image or other type of image in order to create
a forensic image, counsel for the Parties and eDiscovery shall meet in person or by
telephone to discuss the issues and limitations encountered by eDiscovery and the
approach recommended by eDiscovery in an effort to reach an agreed-upon approach to

image such device.

STIPULATED ORDER GOVERNING ESI - 4

(Cause No. 2:19-cv-01984 BJR)

STOEL RIVES Lip
ATTORNEYS
105311563.4 0030424-00043 600 University i pune (06) o2y.0900" Seo
Ww

“SD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

e.

Storage. The Electronic Devices shall be stored in a secure evidentiary

location at eDiscovery’s office in Bellevue, Washington, at all times. All images of the

Electronic Devices shall be stored on Bitlocker-encrypted media using the NTFS file

system and shall be retained in a secure eDiscovery evidentiary or forensic lab at all

times. Any transfer of images shall be on encrypted media using Bitlocker encryption.

f.

Forensic Analysis of Images. eDiscovery shall perform forensic analysis

of all collected images for the time period of January 1, 2019 to present, and provide the

results of the forensic analysis in a report format to both parties. Forensic analysis shall

be “Confidential” pursuant to the parties’ Protective Order, and shall include:

i.

ii.

ili.

Device Summary: This report should detail the operating system
type, build number, installation date, list of user profiles, MAC times
for NTFS $MFT and $MFTMirr for the active OS partition. For
mobile devices, the operating system and version, Apple ID / iCloud,
web-based or Google (and similar) account details, device last backup
date, and synchronization status shall be included.

USB and External Storage: This report should detail the use of
external storage devices including USB flash drives, hard drives,
CD/DVD, SD cards, cellphones, cameras, and other removable or
portable storage devices which may have been used to store PWT
confidential information. The report should include at least the unique
evidence source or ID, device description, device serial number or
UID, first connection date, last connection date, last disconnection
date, and all other know connection dates.

File and Folder Interaction: This report should detail the user’s
interaction with PWT confidential information, if any, stored on the

source devices, external storage devices, network storage devices, or

STIPULATED ORDER GOVERNING ESI- 5
(Cause No. 2:19-cv-01984 BJR)

105311563.4 0030424-00043

STOEL RIVES tie

oo ATTORNEYS
600 University Street, Suite 3600, Seattle, WA 98101
Telephone (206) 624-0900
bb WY WN

“INN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

iv.

Vi.

Vii.

other data storage locations. The report should include at least the
unique evidence source or ID, file/folder path and name, volume
information and drive letter, date of interaction event, relevant file or
MAC dates, interaction type (created, accessed, opened, modified,
etc.), and interaction source (LNK, Jumplist, Shellbag, etc.).

Internet Browser History: This report should detail the user’s
Internet Browser History including the use of cloud storage, email, file
transfer, or other browser-based activity which may have been used to
download, upload, access, or interact with PWT confidential
information. The report should include at least the unique evidence
source or ID, the browser history location, the date(s) of the visit or
activity, the URL, the page title, and user profile or account.

File and Folder Deletion: This report should detail the file deletion
activity which may have been performed to eliminate existence of or
interaction with PWT confidential information. The report shall
include information from the Recycle Bin, trash, USNJrnl, FSEvents,
or similar locations which may show evidence of file deletion.

Data Wiping and Hiding: This report should detail the use of file
wiping, disk cleaning, file encryption, or other anti-forensic tools or
techniques which may have been used to hide or eliminate the
existence of or interaction with PWT confidential information.

Data Backup and Synchronization: This report should detail the use
of file synchronization or backup software that may have synchronized
or backed up PWT confidential information. This should include

OneDrive, Dropbox, Box, Sugar Sync, iCloud, Google Drive,

STIPULATED ORDER GOVERNING ES] - 6
(Cause No. 2:19-cv-01984 BJR)

105311563.4 0030424-00043

STOEL RIVES tip
oy ATTORNEYS
600 University Street, Suite 3600, Seattle, WA 98101
Telephone (206) 624-0900 :
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Carbonite, Crash Plan, BackBlaze, and other similar applications or
services.

viii. Document Printing/Scanning: This report should detail the use of
Printers/Scanners to print out documents or digitize physical
documents, and forensic artifacts related to those. The
printing/scanning device may also be examined if it has the capacity to
store processed documents.

g. Industry-accepted evidence hard drive handling and storage considerations
shall be used when transferring any images. eDiscovery shall initiate a chain of custody
log for such images, and the original chain of custody log for these images shall be
retained by eDiscovery.

h. Collection Report. Within five (5) business days of completion of
imaging of the Electronic Devices, eDiscovery shall prepare and deliver to each party’s
counsel (simultaneously) a written collection log or report (the “Collection Report’) that
evidences the process and procedures used by eDiscovery to image each of the Electronic
Devices. The Collection Report shall inghae, among other things, for each Electronic
Device: (i) the date, time, and time zone of image creation; (ii) the name and version
number of the imaging tool used; (iii) the write blocking method used; (iv) the make,
model, serial number, and firmware version of the write-blocking device used or the
name and version of the write-blocking software used; (v) the make, model, serial
number, hard drive make, hard drive model, hard drive serial number, BIOS/UEFI date
and time stored in the Electronic Device, and the hard drive capacity and size; (vi) the
hash algorithm and values for each image; (vii) name and contact information for the
person who created the image; (viii) any notes of the forensic imaging process; and
(ix) any errors or other issues encountered during the imaging process and the steps

performed by eDiscovery to remediate any such errors or issues.

STIPULATED ORDER GOVERNING ESI -7
(Cause No. 2:19-cv-01984 BJR)

STOEL RIVES tip
ATTORNEYS
600 University Street, Suite 3600, Seattle, WA 98101

105311563.4 0030424-00043 elephone (206) 624-0900
oO SoS SN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

i. Physical Transfer of the Electronic Devices. | The Electronic Devices
shall be returned to Defendant and Murphy immediately upon completion of imaging by

a mutually agreed upon delivery method. The parties shall work with eDiscovery to

ensure the fastest possible turnaround time, and Defendant and Murphy shall provide a

list prioritizing the Electronic Devices in order of most to least urgent to be returned, to

ensure the most efficient process.

3. Imaging of Additional Electronic Devices. To facilitate efficient and cost-
effective production of ESI, the Parties may agree to make available other computers, laptops,
hard drives, servers, tablets, cellular telephones, or other electronic device(s) for forensic
imaging subject to the terms of this Stipulated Order using the process outlined in Section 2
above; provided, however, that in the event that technical limitations or requirements necessitate
modifying such imaging process for such other. computers, laptops, hard drives, servers, tablets,
cellular telephones, or other electronic device(s), the Parties shall meet in person or by telephone
to discuss the limitations and requirements and any suggested modifications to the imaging
process in an effort to reach an agreed-upon approach to image any such device. If the Parties
agree to image any such electronic device pursuant to this Stipulated Order, the duty of a
producing Party(ies) to produce ESI from such.computers, laptops, hard drives, servers, tablets,
cellular telephones, or other electronic device(s) in response to any pending or future request for
production shall be limited to making such devices available for imaging using the process
outlined in Section 2 above. No Party may argue in any written submission, in open court, or to
a jury that the producing Party has withheld ESI from any computer, laptop, hard drive, server,
tablets, cellular telephones, or other electronic device that was actually imaged using the process
outlined in (and subject to) Section 2 above. Notwithstanding the foregoing, nothing in this
Stipulated Order shall preclude any Party from asserting that another Party has failed to preserve

or intentionally withheld any documents or ESI.

STIPULATED ORDER GOVERNING ESI - 8

(Cause No. 2:19-cv-01984 BJR)
STOEL RIVES Lup

, ATTORNEYS
105311563.4 0030424-00043 600 University Sree (06) ceva” VS Ol
Eh WY WN

sa DN WN

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

4. Search Criteria. The Parties will negotiate a list of Boolean key word search
terms and other criteria to identify responsive documents (“Search Criteria”). eDiscovery shall
run the Search Criteria across all of the data preserved from the Electronic Devices for the period
of January 1, 2019 through the present, and a report stating the number of search hits for each
term shall be provided to both Parties for review. In the event that a particular search term yields
more than 500 results, the parties will work in good faith to agree upon a more restrictive
substitute term if needed. Once the parties arrive at a final list of search terms, eDiscovery shall
prepare a Search Hit Report that includes the following metadata; unique ID, source Electronic
Device, record type (Email, MS Word, Excel, etc.), file path, file name / email subject, email
FROM, email TO, email CC, email BCC, email attachment name(s), search hit(s), file size, and
MDS hash, and deliver it to the parties. The Search Hit Report shall be designated “Confidential”
pursuant to the parties’ Protective Order. |

5. Data to be provided to Defendant’s counsel for initial review. Within five
business days after completion of key word searches, eDiscovery shall deliver to Defendant’s
counsel native copies of all responsive emails, attachments, and electronic files. Defendant’s
counsel shall promptly review the responsive data for relevancy and privilege, and shall within
30 days provide a privilege log and a log of documents claimed to be non-responsive (“Withheld
Documents”). These logs are anticipated to be auto-generated and shall include the data set forth
in Fed. R. Civ. P. 26(b)(5). Defendant and Murphy may designate produced Documents as
Confidential or Attorneys’ Eyes Only, consistent with the Parties’ Protective Order.

6. Production of Responsive and Non-Privileged data. eDiscovery shall exclude
the Withheld Documents identified by Defendant’s counsel and produce the remaining relevant
and non-privileged data to Plaintiff’s counsel in native format, subject to the confidentiality and
attorneys’ eyes only designations assigned by Defendant and/or Murphy. Alternatively,
Defendant may produce the remaining relevant and non-privileged data to Plaintiffs counsel in

load-file format, providing at least the dataset forth on Exhibit A hereto, subject to the

STIPULATED ORDER GOVERNING ESI - 9
(Cause No. 2:19-cv-01984 BJR)
STOEL RIVES tir

ATTORNEYS
600 University a Suite 3600, ae WA 98101

105311563.4 0030424-00043 Telephone (206) 624-0
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

confidentiality and attorneys’ eyes only designations assigned by Defendant and/or Murphy. In
such event, Defendant shall simultaneously provide a copy to eDiscovery. The data shall be
provided in encrypted format, and the password therefor shall be separately provided.
Defendant’s counsel shall provide both a privilege log and a log of documents claimed to be non-
responsive to the issues raised in Plaintiff's complaint.

a, eDiscovery shall be the initial level to resolve disputes regarding the relevance of
any Withheld Documents, subject to ultimate resolution by the Court at the request of any Party
or Murphy. In no event may eDiscovery produce a disputed document to Plaintiff prior to
resolution by the Court.

8. Claw Back Of Inadvertently Produced Privileged ESI. To facilitate efficient
and cost-effective production of ESI, and in accordance with the Protective Order, the Court
hereby adopts the following claw back provision:

a. For purposes of this claw back provision, an “Inadvertently Produced
Document” is any privileged document or ESI that is produced through inadvertence,
oversight, mistake, neglect, accident, or other error to a party without intent to waive
privilege and that could have been withheld, in whole or in part, based on a good faith
claim of the attorney-client privilege, work product protection, or any other applicable
privilege.

b. Inclusion of any Inadvertently Produced Document in any production of
documents or ESI shall not result in the waiver of any privilege or protection associated
with such document or ESI, nor shall it result in a subject matter waiver of any kind.

cot A producing Party may at any time prior to commencement of trial
demand the return and/or destruction of any Inadvertently Produced Document, which
demand shall be made to the receiving Party’s counsel in writing and shall contain
information sufficient to identify the Inadvertently Produced Document. Within three (3)

business days of the demand for the return and/or destruction of any Inadvertently

STIPULATED ORDER GOVERNING ESI - 10

(Cause No. 2:19-cv-01984 BJR)
STOEL RIVES Ltp

ATTORNEYS
105311563.4 0030424-00043 600 University strc rie oouosuo” Vet
So S&S NS DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Produced Document, the producing Party shall provide the receiving Party with a
privilege log for each such document or ESI that is consistent with the requirements of
the Federal Rules of Civil Procedure, setting forth the basis of the claim of privilege for
the Inadvertently Produced Document. Additionally, in the event that any substantial
portion of the Inadvertently Produced Document does not contain privileged information,
the producing party shall provide a redacted copy of the Inadvertently Produced
Document omitting the information that the producing Party believes is subject to a claim
of privilege within the three (3) business day time period.

d. Upon receipt of a written demand for return of an Inadvertently Produced
Document, the receiving Party shall immediately return to the producing Party the
Inadvertently Produced Document (and any copies thereof) and shall immediately delete
all electronic versions of the document or ESI as well as any reference to the substance of
that document or ESI in any work produce Further, the receiving Party shall take steps to
exclude the Inadvertently Produced Document from any examination of the forensic
image and shall not attempt to re-export or otherwise obtain the Inadvertently Produced
Document from any forensic image. No reference to an Inadvertently Produced
Document shall be made in connection with the proof of the facts or claims in the above-
captioned action unless referenced in a motion to the Court as described in Section 6(e)
below or such document is deemed to not be protected by privilege and, thus, not an
Inadvertently Produced Document. |

e. If a receiving Party receives a document or ESI that, upon review, it has
reason to believe may be an Inadvertently Produced Document, the receiving Party shall
immediately notify the producing Party in writing in order to permit the producing Party
an opportunity to demand its return in accordance with the claw back procedure set forth
in this Stipulated Order. If the Parties do not agree regarding the privileged nature of any

document that is demanded to be returned by the producing Party, the Parties shall meet

STIPULATED ORDER GOVERNING ESI - 11

(Cause No. 2:19-cv-01984 BJR)

STOEL RIVES tip
ATTORNEYS
600 niente Street, Suite 3600, Seattle, WA 98101

105311563.4 0030424-00043 ‘elephone (206) 624-0900
aA & Ww WN

oc Oe ND

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

and confer in person or by telephone within seven (7) business days from the date that the
producing Party receives written notice from the receiving Party. If the Parties are unable
to come to an agreement regarding the privileged nature of such document, the receiving
Party may seek relief from the Court. Until a determination is made regarding the
privileged nature of any such disputed document by the Court or the Parties’ expressly
agree in writing otherwise, the receiving Party shall ensure that such document is not
further disclosed to any person or used for any purpose.

a Deletion Protocol.

a. After the parties identify and agree to delete certain files, emails, and
phone data, if any, containing PWT confidential information, eDiscovery will purge the
PWT confidential information from all devices and accounts. eDiscovery will provide
both counsel the following:

i. A hard drive or download link to all deleted files, emails, and phone
information. Defendant’s counsel will maintain this information for
“attorneys’ eyes only” and will not disclose this information to Daniel
Semsak or the Murphy Company.

ii. A report specifying the processes and procedures, including software
and technology used to delete the PWT confidential information.

b. Any dispute regarding whether a particular file, email, phone data, or other
ESI contains PWT confidential information shall be resolved by the Court. eDiscovery
may not purge disputed ESI before the matter is resolved by the Court.

10. Miscellaneous.

a. Nothing in this Stipulated Order shall be deemed to constitute a waiver of

any objection that any Party may have to any pending or future discovery request or

deposition question, nor shall this Stipulated Order prevent any Party from objecting to

STIPULATED ORDER GOVERNING ESI - 12
(Cause No. 2:19-cv-01984 BJR)

STOEL RIVES LLP
ATTORNEYS
600 University Street, Suite 3600, Data WA 98101

105311563.4 0030424-00043 ‘elephone (206) 624-0
Oo CO s N

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

production of documents or objecting to other discovery requests on any available
grounds, or from seeking alternative protective orders from the Court.

b. Nothing in this Stipulated Order shall limit the right of a Party or non-
party to disclose or use any information and items that it has designated as
“CONFIDENTIAL,” “ATTORNEYS’ EYES ONLY - INTERIM DESIGNATION,” or
“HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY”.

e, Nothing in this Stipulated Order shall prohibit any Party from moving the
Court for modification of this Stipulated Order for good cause.

d. Except as specifically provided in this Stipulated Order, the terms,
conditions, and limitations of this Stipulated Order shall survive the termination of the

above-captioned action.

STIPULATED ORDER GOVERNING ESI - 13

(Cause No. 2:19-cv-01984 BJR)
sige RIVES Lip

an TTORNEYS
105311563.4 0030424-00043 600 University Street, Sue aegoyoooo” VS 9810!
Er Ww NN

oO FSF “SN DW WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Dated this 6th day of March, 2020

STOEL RIVES LLP

By: /s/ James M. Shore

James M. Shore, WSBA No. 28095
Reid E. McEllrath, WSBA No. 49668
600 University Street, Suite 3600
Seattle, WA 98101-4109

Telephone: (206) 386-7578
Facsimile: (206) 386-7500
jim.shore@stoel.com
reid.mcellrath@stoel.com

 

Marc A. Al (MN ID 247923) (pro hac vice)
33 South Sixth Street, Suite 4200
Minneapolis, MN 55402

Telephone: (612) 373-8801

Facsimile: (612) 373-8881
marc.al@stoel.com

Attorneys for Plaintiff Pacific Woodtech
Corporation

Dated this 6th day of March, 2020

JAMESON BABBITT STITES &

~ LOMBARD

By: /s/_Bruce P. Babbitt

Bruce P. Babbitt, WSBA No. 4830
801 2nd Avenue, Suite 1000
Seattle, WA 98104-1515

(206) 292-1994

Email: bbabbitt@jbsl.com

~ HAGLUND KELLEY LLP

By: /s/ Eric J. Brickenstein
Michael E. Haglund, OSB 772030
(pro hac vice)

Eric J. Brickenstein, OSB 142852
(pro hac vice)

200 SW Market Str., Ste. 1777
Portland, OR 97201

~ (503) 225-0777

Email: mhaglund@hk-law.com
Email: ebrickenstein@hk-law.com

Attorneys for Defendant

Il. ORDER

IT IS SO oe odin

DONE this G™ day of Morel , 2020.

STIPULATED ORDER GOVERNING ESI - 14

(Cause No. 2:19-cv-01984 BJR)

105311563.4 0030424-00043

Erste ak Rebate i

The Honorable,

Barbara J. Rothstein

ae Rives LLP

TTO

600 University, Street, Suite 3600, Seattle, WA 98101
Telephone (206) 624-0900
Oo CO NT NHN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

STIPULATED TO AND PRESENTED BY:

STOEL RIVES LLP

By: /s/ James M. Shore

James M. Shore, WSBA No. 28095
Reid E. McElirath, WSBA No. 49668
600 University Street, Suite 3600
Seattle, WA 98101-4109

Telephone: (206) 386-7578
Facsimile: (206) 386-7500

’ jim.shore@stoel.com

Marc A. Al (MN ID 247923) (pro hac vice)
33 South Sixth Street, Suite 4200
Minneapolis, MN 55402

Telephone: (612) 373-8801

Facsimile: (612) 373-8881

marc.al@stoel.com
Attorneys for Plaintiff Pacific Woodtech Corporation

STIPULATED TO AND APPROVED AS TO FORM
AND CONTENT BY, AND NOTICE OF
PRESENTATION WAIVED BY:

JAMESON BABBITT STITES & LOMBARD

By: /s/ Bruce P. Babbitt

Bruce P. Babbitt, WSBA No. 4830
801 2nd Avenue, Suite 1000
Seattle, WA 98104-1515

(206) 292-1994

Email: bbabbitt@jbsl.com a.

HAGLUND KELLEY LLP

By: /s/ Eric J_Brickenstein

Michael E. Haglund, OSB 772030

(pro hac vice)

Eric J. Brickenstein, OSB 142852

(pro hac vice)

200 SW Market Str., Ste. 1777

Portland, OR 97201

(503) 225-0777

Email: mhaglund@hk-law.com

Email: ebrickenstein@hk-law.com .
Attorneys for Defendant and Murphy Company

STIPULATED ORDER GOVERNING ESI - 15
(Cause No. 2:19-cv-01984 BJR)
STOEL RIVES LP

oo, ATTORNEYS
600 University Street, Suite 3600, Seattle, WA 98101

105311563.4 0030424-00043 Telephone (206) 624-0900
EXHIBIT A

105032010.1 0030424-00043

EXHIBIT A, PAGE 17 OF 19
Required Fields. BEGDOC, ENDDOC, PAGEAMT, CDVOL (these are the minimum standard
only).

Data Load File. A Concordance delimited text file (.DAT) with the standard Concordance
delimiters is required.

IMAGE FILE FORMAT & NAMING CONVENTION

File Format. Image files should be 300 dpi, Group IV, B&W tif files (black and white
documents) or color jpegs (produce color for color).

File Naming Convention. Image file names should match the bates number
(ABCoo0001.TIF).

IMAGE REGISTRATION FORMAT

File Format. Concordance Image Opticon Format (".OPT" or ".LOG" file). This is a standard
file format that should include the first page (document break) "Y" flags. A page count for each
document is required.

OCR TEXT FILE FORMAT & NAMING CONVENTION

File Format. Multi-page OCR .txt files are the preferred delivery format.

File Naming Convention. OCR files should be named to match the BEGDOC number of the
record the text represents (example: ABCoooo01.txt).

VOLUME STRUCTURE

Volume label. The volumes should be labeled consecutively with some shortened version of
the party name (example: ABCoo1, ABCoo2, etc).

ELECTRONIC STORED INFORMATION (ESI) FILES

ESI will contain a tiff image, metadata, and a link to the native. Excel spreadsheets, AutoCAD
files, Microsoft Project files, and other non-printable files will be produced with a tiff slipsheet
stating document produced in native form with a link to the native. Please provide the metadata

for the following fields:

 

Field Description

 

NATIVELINK Link to native file when native is provided

 

 

 

 

 

 

 

PAGEAMT Document Page Count

BEGDOC Beginning Review Document Number
ENDDOC Ending Review Document Number
BEGATTCH Beginning Review Attachment Range

 

105032010.1 0030424-00043

EXHIBIT A, PAGE 18 OF 19
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ENDATTCH Ending Review Attachment Range

DOCTITLE Email Subject; Office Doc Title; FileName

DOCDATE Email received date; file creation date - MM/DD/YYYY Format

DOCTIME Email received time; file creation time - 00:00:00 AM/PM
Format

DOCTYPE MIME Type

PARENTDATE Parent Doc Date - MM/DD/YYYY

AUTHOR Document or Email Author

RECIP Document or Email Recipient

COPIED Document or Email Copied

BCC Email BCC

CUSTODIAN Document Custodian (collected custodian)

SOURCE Document Source (collected party)

FILEPATH Full file path as collected

FILEPFOLDER | Name of last folder containing file or email

FILENAME Collected file name

FILEEXT Collected file extension

PSTNAME Collected PST File name containing document

SEARCHTERMS | Search Term hit for culled data

OTHERPROPS Additional file properties requested

MD5HASH Document MD5 Hash code

CDVOL Processed Volume Name

 

 

105032010.1 0030424-00043

EXHIBIT A, PAGE 19 OF 19

 
